FILED
                            NOT FOR PUBLICATION                             DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN DERRICK MARTIN,                             No. 10-17754

              Plaintiff - Appellant,             D.C. Nos.    2:06-cv-02302-JAT
                                                              2:02-cr-00155-JAT-3
  v.

UNITED STATES OF AMERICA,                        MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted December 8, 2011 **
                             San Francisco, California

Before: TROTT and BEA, Circuit Judges, and GEORGE, Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for Nevada, sitting by designation.
      John Derrick Martin appeals the district court’s denial of his § 2255

ineffective assistance of counsel habeas petition. We affirm.1

      To prevail in a claim for ineffective assistance of counsel, the petitioner

must show that counsel’s performance was deficient and that counsel’s deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). Martin has done neither. Martin’s claim that his counsel should have

cross-examined Agent Goodman on Goodman’s “previous history” with Martin

fails because Martin had no previous history with Agent Goodman, and indeed

Martin appears to conflate Agent Goodman with Officer Donegan of the Nashville

Police Department. Martin’s claim that counsel’s failure to go to Nashville to

investigate the scene of the crime fails because his trial lawyer stated in an affidavit

that he had ample photographic and video evidence of the scene as well as reports

from the government witnesses, all of which counsel reviewed thoroughly.

Considering the evidence the government had against Martin, the district court

correctly concluded that Martin’s counsel did not provide ineffective assistance by

failing to investigate in person. Moreover, it was not an abuse of discretion for the




      1
        Because the parties are familiar with the facts of the case, we repeat them
here only as necessary to explain our decision.

                                           2
district court to deny an evidentiary hearing on these claims because the claims

were vague, speculative, and conclusory.

      AFFIRMED.




                                           3